Citation Nr: 0200413	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  00-18 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, including hypertension and arteriosclerotic heart 
disease.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel






INTRODUCTION

The veteran had active service from July 1959 until April 
1961.  

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska denying the benefit sought on appeal. 

In addition, service connection was subsequently granted for 
hearing loss and tinnitus by the RO in March 2001 and May 
2001, respectively.  The veteran expressed disagreement with 
the evaluation assigned for his hearing loss in April 2001 
and the RO issued a statement of the case in August 2001.  
However, a substantive appeal is not of record, and as such 
this matter is not ready for appellate review.  See generally 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal 
has been obtained. 

2. A cardiovascular disorder, including hypertension and 
arteriosclerotic heart 
disease, was not manifested during service or for many years 
thereafter.

3. The veteran's cardiovascular disorder is not shown to be 
related to service.



CONCLUSION OF LAW

A cardiovascular disorder, including hypertension and 
arteriosclerotic heart disease, was not incurred in or 
aggravated during active service, nor may it be presumed to 
have been so incurred.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.307, 3.309, 
3.326(a);  66 Fed. Reg. 45630-45632 (Aug. 29, 2001)(to be 
codified as amended at 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he 
currently has a cardiovascular disorder, specifically 
hypertension and arteriosclerotic heart disease, which is 
related to his active service.  In support of his contention, 
the veteran stated that he was diagnosed with and received 
treatment for hypertension while in service. 

While the appeal was pending, legislation was passed that 
eliminates the need for a claimant to submit a well-grounded 
claim and enhances the VA's duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  See the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000)(codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  38 
U.S.C.A.      § 5107, note (Effective and Applicability 
Provisions)(West Supp. 2001).  Further, during the pendency 
of this appeal, in August 2001, the VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001)(to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
was effective August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this regard, the Board notes that 
VA fulfilled its duty to assist the veteran by advising the 
veteran of the evidence necessary to substantiate his claim 
in the July 2000 statement of the case, and the subsequent 
supplemental statements of the case; and by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the issue on appeal.   See 38 U.S.C. 
§  5103A.  The veteran's service medical records as well as 
numerous medical records from the veteran's private medical 
examiners were obtained and given consideration in this 
appeal.  Further, the veteran has not identified any 
pertinent evidence that is not of record.  The Board also 
notes that in April 2001, the RO advised the veteran and his 
representative of the changes brought about by the VCAA and 
that his claim had again been reviewed.  The veteran and his 
representative were advised of the evidence needed to support 
his claim that his disability was due to or aggravated by 
service.  The veteran was also asked to identify any health 
care providers with knowledge of his disability.  In response 
to the RO's request medical records from Ahmed Kutty, M.D. 
dated in September 1997 and October 2000 and records from 
Good Samaritan Hospital dated in October 2000 and February 
1995 were received.  None of the records related the 
veteran's cardiovascular disorder to service.  

With respect to a VA examination, the assistance provided to 
the claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
veteran's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. §§ 5103, 5103A; 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001)(to be codified as amended at 38 C.F.R. § 3.159). 

While the veteran was not given a VA medical examination, the 
Board finds that an examination or medical opinion is not 
necessary for an equitable evaluation of the veteran's claim 
in view of the medical evidence which is of record including 
the service medical records and post service medical 
evidence.  As it is further explained below, the medical 
evidence of record does not show that the veteran had a 
cardiovascular disorder including hypertension or 
arteriosclerotic heart disease in service or within the one 
year presumptive period after service.  In addition there is 
no evidence showing that the veteran's cardiovascular 
disorder is related to service or any event of service 
origin. 

Inasmuch as the RO has notified the veteran of the evidence 
needed to substantiate his claim for service connection for 
cardiovascular disorder and has obtained and fully developed 
all relevant evidence necessary for the equitable disposition 
of that claim, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provision of 38 C.F.R. § 
3.159, and that no additional assistance to the veteran is 
required based on the facts of the instant case.  

The veteran contends that he is entitled to service 
connection for a cardiovascular disorder including 
hypertension and arteriosclerotic heart disease.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 U.S.C.A. §  3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Also, certain chronic diseases, including 
hypertension and arteriosclerosis, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The Board has carefully reviewed the medical evidence of 
record including the service medical records, the post 
service private medical records and the assertions advanced 
by the veteran in support of his claim.  The service medical 
records reflect no complaints or findings of any 
cardiovascular disorder during service.  The July 1959 report 
of medical history during the examination for entrance into 
service was negative for any complaints referable to 
cardiovascular disease or hypertension.  The  veteran's heart 
was reported to be normal on clinical evaluation and his 
blood pressure reading was 126/74. 

There were no reported complaints, findings or treatment for 
any cardiovascular disorder during service.  In the March 
1961 report of medical examination for separation from 
service the clinical evaluation of the veteran's heart was 
normal and his blood pressure reading was 110/64. 

Following service, in October 1985, the veteran was seen by 
Richard K. Reiner, M.D. for complaints of intermittent left 
precordial chest pains and substernal chest pain.  Following 
a treadmill exercise test, Dr. Reiner concluded that the 
veteran performed the test very well and found no heart 
irregularities.  The medical records from the October 1985 
examination mentions no history of cardiovascular problems 
nor any relationship between his complaints and active 
service.      

In January 1995 the veteran was admitted to the Phelps 
Memorial Health Center with complaints of chest pain.  Steve 
Schultz, M.D. found that the veteran had a three (3) day 
history of mid-substernal chest pain and diagnosed him as 
having a recent onset of angina, of an unstable nature.  The 
veteran was noted as having no previous myocardial infarction 
or heart disease.   There was no reference to service.

After receiving three surgeries related to his cardiovascular 
disorder between January 1995 and January 1996, the veteran 
received follow up care from Dr. Kutty, Dr. Reiner, Dr. 
McKinnis and the Holdrege Medical Clinic.  The records from 
the Holdrege Medical Clinic in January 1996 note the on-set 
of the veteran's cardiovascular disorder started with his 
myocardial infarction in January 1995.  In the reported 
medical history there is no reference to the veteran's 
service. 

The veteran claims that he currently has a cardiovascular 
disorder, specifically hypertension and arteriosclerotic 
heart disease, that are related to his active service.  The 
veteran contends that he was diagnosed with and received 
treatment for hypertension while in service.

As briefly noted above, in April 2001, the veteran and his 
representative were asked for any evidence that supported his 
claim that his current cardiovascular disorder had its onset 
or was related to service.  In response records from Dr. 
Kutty and the Good Samaritan Hospital were received.  These 
records concerned contemporaneous treatment for the veteran's 
cardiovascular disorder without any indication that it had 
its onset during service or was related to service.

In analyzing the pertinent facts with the law, the Board 
finds that the medical evidence of record demonstrates that 
the veteran is currently diagnosed with a cardiovascular 
disorder.  However, the medical evidence of record does not 
show that the veteran had any cardiovascular disorder in 
service or within one year following service or that his the 
cardiovascular disorder is related to service.  

The Board has considered the veteran's assertions that he 
received treatment for hypertension while in service; 
however, the service medical records are negative for any 
indication that he had hypertension or any cardiovascular 
disorder during service.  Indeed, his heart was found to be 
normal on clinical evaluation during the March 1961 service 
separation examination and his blood pressure was 110/64.  

In addition, none of the veteran's post service medical 
records indicate any relationship between his current 
cardiovascular disorder and military service.  The first 
cardiovascular complaint was not until 1985, approximately 24 
years after service, and no cardiovascular disorder was 
actually found to be present until 1995, approximately 34 
years after service.  The VA specifically requested the 
veteran to provide or identify medical evidence to support 
his claim, but in response to the VA request, the veteran 
submitted medical reports from Dr. Kutty and the Good 
Samaritan hospital which did not relate any current 
disability to service.  While the Board acknowledges the 
veteran's assertions that he had hypertension in service, his 
assertions alone are not competent medical evidence.  Where, 
as in this case, the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In short, the evidence is persuasive that the veteran did not 
develop a cardiovascular disorder including hypertension or 
arteriosclerotic heart disease until long after service and 
there is no medical evidence of record suggesting a causal 
relationship between any current cardiovascular disorder and 
any incident of the veteran's service.  The Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for service connection, and his appeal is 
denied.  As the evidence is not in approximate balance, the 
benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for cardiovascular disorder including 
hypertension and arteriosclerotic heart disease is denied. 



		
STEVEN L. COHN 
	Member, Board of Veterans' Appeals

 

